Plaintiffs in error, Tittle and Fields, were jointly tried and convicted in the county court of Wagoner county of the crime of unlawful possession of intoxicating liquors, and punishment fixed at a fine of $200 and 60 days' imprisonment against Tittle, and a fine of $50 and 30 days' imprisonment against Fields.
The appeal has been pending in this court since the 28th day of May, 1917.
The cause was submitted November 13, 1918, on motion of the Attorney General to affirm the judgment for failure to diligently prosecute the appeal. No brief has been filed in behalf of either plaintiff in error.
An examination of the record discloses no error sufficient to authorize the reversal of the judgments. The motion of the Attorney General to affirm the convictions for failure to prosecute the appeal is sustained, and the judgment against each defendant is affirmed.
Mandates forthwith. *Page 199